         Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 1 of 35



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

PAUL SZANIAWSKI, Individually and             Case No.
on Behalf of All Others Similarly Situated,

                               Plaintiff,     CLASS ACTION COMPLAINT

                     v.
                                              JURY TRIAL DEMANDED
WORLD WRESTLING ENTERTAINMENT,
INC., VINCENT K. McMAHON, GEORGE
A. BARRIOS and MICHELLE D. WILSON,

                              Defendants.
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 2 of 35




       Plaintiff Paul Szaniawski (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants,

alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted by

and through Plaintiff’s attorneys, which included, among other things, a review of the Defendants’

public documents, conference calls and announcements made by Defendants, United States

(“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases published

by and regarding World Wrestling Entertainment, Inc. (“WWE” or the “Company”), Company

press releases and conference call transcripts, and media reports about the Company. Plaintiff

believes that substantial additional evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.      This is a federal securities fraud class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired WWE securities between

February 7, 2019 and February 5, 2020, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      WWE was founded in 1980 and is headquartered in Stamford, Connecticut. The

Company engages in the sports entertainment business in North America, Europe, the Middle East,

Africa, the Asia Pacific, and Latin America.

       3.      In recent years, WWE entered into important strategic relationships with the

Kingdom of Saudi Arabia, which the Company viewed as a critical emerging market and key to



                                                 -1-
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 3 of 35



the Company’s growth plans and financial success in the face of flagging domestic fan

engagement. These relationships included a multi-year television distribution rights agreement

with the Orbit Showcase Network (“OSN”), a Saudi-controlled direct broadcast satellite provider

serving the Middle East and North Africa (“MENA”) region, and a 10-year partnership with the

Saudi General Sports Authority to host live events in Saudi Arabia.

       4.      WWE and its management faced blowback from fans and the media for their

willingness to work with the Saudis, given the human rights abuses, denial of equal rights to

women and minorities, and autocratic policies imposed during the reign of King Salman bin

Abdulaziz Al Saud and his son, Crown Prince Mohammad bin Salman bin Abdulaziz Al Saud

(“MBS”). These critical voices reached a crescendo following the October 2, 2018 murder of

journalist Jamal Khashoggi, widely believed to be carried out at the direction of the Saudi

government.

       5.      Controversially, WWE decided to proceed with a scheduled live event in Saudi

Arabia, Crown Jewel, on November 2, 2018, soon after the killing. Several prominent wrestlers

refused to participate, including John Cena and Daniel Bryan. Although WWE decided to go

forward with the event, citing contractual commitments, its representatives openly criticized the

Saudi government. For example, WWE’s Chief Brand Officer Stephanie McMahon stated it was

an “incredibly tough decision, given that heinous act.”

       6.      Unbeknownst to investors, the events in late 2018 fomented simmering tensions

between WWE and the Saudi government. In particular, conservative elements of the Saudi

government disliked WWE’s portrayal of women and what they viewed as the questionable

morality reflected in WWE programming and live shows. At the same time, WWE was under




                                               -2-
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 4 of 35



immense pressure to justify its decision to continue working with the Saudi government and

outwardly claimed that it was trying to push for change from within the country.

       7.      By at least early 2019, tensions in the relationship between WWE and the Saudi

government had reached a breaking point. The Saudi government had refused to make millions of

dollars in payments owed to WWE. Further, OSN was contemplating the early termination of its

obligations under its broadcasting agreement (ultimately terminated in March 2019) and had

rebuffed WWE’s efforts to renew the agreement. These developments threatened WWE’s ability

to reach a renewed media agreement in 2019, which the Company told investors was critical to its

expansion plans in the MENA region and its growth prospects. Moreover, WWE was facing

withering consumer engagement in its traditional markets, heightening the need for the Company

to reach an agreement with the Saudis on favorable terms.

       8.      Throughout the Class Period, rather than disclose these adverse developments,

Defendants represented that WWE had continued to bolster its relationship with Saudi Arabia and

was making significant progress on the renewal of the critical media agreement and its business

initiatives in the country. For example, Defendants stated that WWE’s “important partnership

with the [Saudi] General Sports Authority” was “expected to continue to constitute a significant

percentage of [WWE’s] revenues” and that the Company had reached an “agreement in principle”

on a renewed media rights deal for the MENA region. In reality, however, the prospects for a deal

continued to worsen throughout the Class Period, as the Saudi government failed to make millions

of dollars in additional payments owed to WWE following a June 2019 live event held in the

country and the negotiations with OSN floundered.

       9.      Defendants are liable for: (i) making false statements; or (ii) failing to disclose

adverse facts known to them about WWE. Defendants’ fraudulent scheme and course of business




                                              -3-
           Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 5 of 35



that operated as a fraud or deceit on purchasers of WWE securities was a success, as it: (i) deceived

the investing public regarding WWE’s business and prospects; (ii) artificially inflated the price of

WWE securities; (iii) permitted certain senior executives of WWE to sell more than $282 million

worth of their personally held shares of Company stock at fraud inflated prices; and (iv) caused

Plaintiff and other members of the Class (defined below) to purchase WWE securities at artificially

inflated prices.

        10.        The behind-the-scenes turmoil began to be revealed in a series of partial

disclosures. On April 25, 2019, the Company disclosed disappointing financial results and fiscal

guidance, which several analysts connected to potential hiccups in the Company’s dealings with

the Saudis. While Defendants insisted that negotiations were proceeding smoothly and nearing

completion, this illusion was shattered on October 31, 2019. In connection with the release of the

Company’s third quarter 2019 financial results, WWE revealed significant underperformance

across key metrics and shocked the market by revealing that the vaunted MENA media rights deal

had been indefinitely delayed. Around this same time, it was reported that the Saudi government

had withheld tens of millions of dollars in payments owed to WWE. The dispute spiraled out of

control, culminating in a decision by WWE to cut a broadcasting feed of a live event held in the

country. In retaliation, the Saudi government temporarily refused to allow several WWE wrestlers

to leave the country in what was later described as akin to a “hostage situation” under the pretense

of mechanical airplane issues. Then, on January 30, 2020, WWE revealed that two of its longest

serving senior executives – Defendants George A. Barrios and Michelle D. Wilson – had been

unceremoniously ousted.        Shortly thereafter, on February 6, 2020, WWE again disclosed

disappointing financial performance due to its failure to secure a favorable broadcasting deal with




                                                -4-
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 6 of 35



the Saudis and revealed that the vaunted Saudi media rights deal had been completely excised from

the Company’s financial forecasting.

       11.     As a result of these disclosures, the price of WWE stock plummeted from a Class

Period high of more than $100 per share to as low as $40.24 per share on February 6, 2020,

representing a stunning 60% share price decline. However, the Company’s most senior executives

– including each of the Individual Defendants (defined below) – took advantage of WWE’s inflated

stock price to sell millions of dollars’ worth of their own WWE shares during the Class Period. In

a single stock sale, WWE’s Chief Executive Officer (“CEO”), Defendant Vincent K. McMahon,

sold more than 3.2 million WWE shares for over $261 million in gross insider trading proceeds.

This sale occurred on March 27, 2019, with only a few days left in the Company’s disappointing

2019 first quarter and despite growing behind-the-scenes problems with the Saudis.

       12.     Outside investors were not so fortunate, suffering hundreds of millions of dollars

in losses and economic damages under the federal securities laws as the price of WWE stock

collapsed when the truth finally began to be revealed over time.

                                JURISDICTION AND VENUE

       13.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5, promulgated

thereunder by the SEC.

       14.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and §27 of the Exchange Act.

       15.     Venue is proper in this District pursuant to §27 of the Exchange Act and 28 U.S.C.

§1391(b). Many of the acts charged herein, including the preparation and dissemination of

materially false and misleading information, occurred in substantial part in this District, and WWE

securities trade on the New York Stock Exchange (“NYSE”), which is located in this District.


                                               -5-
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 7 of 35



       16.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the NYSE.

                                           PARTIES

       17.     Plaintiff, as set forth in the accompanying certification, which is incorporated

herein by reference, purchased WWE securities at inflated prices during the Class Period and was

damaged thereby.

       18.     Defendant WWE is headquartered in Stamford, Connecticut. WWE Class A

common stock trades on the NYSE under the ticker symbol “WWE.”

       19.     Defendant Vincent K. McMahon (“McMahon”) has served at all relevant times as

the CEO of WWE and Chairman of WWE’s Board of Directors.

       20.     Defendant George A. Barrios (“Barrios”) was a Co-President of WWE, its principle

financial officer and a member of its Board of Directors during the Class Period. On January 30,

2020, WWE announced that Barrios had abruptly left the Company “effective immediately.”

       21.     Defendant Michelle D. Wilson (“Wilson”) was a Co-President of WWE and a

member of its Board of Directors during the Class Period. On January 30, 2020, WWE announced

that Wilson had abruptly left the Company “effective immediately.”

       22.     Defendants McMahon, Barrios and Wilson are sometimes referred to herein as the

“Individual Defendants.”

       23.     The Individual Defendants made, or caused to be made, false statements that

artificially inflated the price of WWE securities during the Class Period.         The Individual

Defendants, because of their positions with the Company, possessed the power and authority to

control the contents of WWE’s quarterly reports, press releases, and presentations to securities

analysts, money and portfolio managers, and institutional investors, i.e., the market. They were


                                               -6-
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 8 of 35



provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to or shortly after their issuance and had the ability and opportunity to prevent their issuance

or cause them to be corrected. Because of their positions with the Company and their access to

material non-public information available to them but not to the public, the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to and were being concealed

from the public and that the positive representations being made were then materially false and

misleading. The Individual Defendants are liable for the false and misleading statements pleaded

herein.

                               SUBSTANTIVE ALLEGATIONS

                                            Background

          24.   WWE engages in the sports entertainment business in North America, Europe, the

Middle East, Africa, the Asia Pacific, and Latin America. As in other professional wrestling

promotions, WWE shows are not legitimate contests, but are entertainment based and feature

storyline-driven, scripted, and choreographed matches, though matches often include moves that

can put performers at risk of injury, even death, if not performed correctly. Since the 1980s, WWE

has publicly branded its product as sports entertainment, acknowledging the product’s roots in

competitive sport and dramatic theater.

          25.   WWE personnel consist of professional wrestlers, managers, play-by-play and

color commentators, ring announcers, interviewers, referees, trainers, producers, script writers,

and various other positions. As of February 2019, WWE had 915 employees, excluding its

hundreds of “Superstars” and “NXT” talent, which it considers independent contractors. Main

roster personnel are assigned to one of three primary brands – Raw, SmackDown, and NXT – and

primarily appear on Monday Night Raw, Friday Night SmackDown, or NXT, while cruiserweight

wrestlers appear on 205 Live and wrestlers from NXT UK appear on their own weekly show.


                                                -7-
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 9 of 35



Personnel can also appear on WWE’s other weekly television programming, as well on pay-per-

view and untelevised live events.

       26.     WWE reports revenues in three segments: Live Events, Media, and Consumer

Goods (merchandise). Live Events provides ongoing content for WWE’s media platforms and

Live Event segment revenues consist primarily of ticket sales, including primary and secondary

distribution, revenues from events for which WWE receives a fixed fee, as well as the sale of travel

packages associated with the Company’s global live events. The Media segment reflects the

production and monetization of long-form and short-form media content across various platforms,

including WWE Network, pay television, digital and social media, as well as filmed entertainment.

Across these platforms, revenues principally consist of content rights fees, subscriptions to WWE

Network, and advertising and sponsorships. Media net revenues were $683.4 million, $535.6

million, and $476.9 million, representing 73%, 67%, and 65% of WWE’s total net revenues in

fiscal years 2018, 2017, and 2016, respectively.

       27.     The Kingdom of Saudi Arabia is a country in Western Asia constituting the bulk of

the Arabian Peninsula. The state is an absolute monarchy ruled by the Al Saud royal family.

Beginning in 2014, the Saudi government began hosting several WWE live events in Saudi Arabia.

The events were very lucrative for WWE, and later expanded as part of Saudi Arabia’s social and

economic reform program, Saudi Vision 2030.

       28.     OSN is a direct-broadcast satellite provider serving the MENA region. OSN has

traditionally offered popular entertainment content such as movies, sporting events, and various

TV shows from major U.S. and international networks and studios, in addition to local versions

specifically for the MENA region. The OSN network is owned and operated by Panther Media




                                               -8-
         Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 10 of 35



Group Limited, a joint venture between a Kuwait-based company and Mawarid Holding, a private

Saudi investment company controlled by the Al Saud royal Saudi family.

       29.    On July 21, 2014, WWE and OSN announced a five-year exclusive media

agreement, stating that “WWE’s flagship television program Monday Night Raw [would] air live

on OSN, WWE’s exclusive pay TV partner in the Middle East and North Africa through 2019.”

According to a press release WWE and OSN put out that day, “[u]nder this new agreement, fans

[could] now enjoy all of WWE’s programming, including Raw, SmackDown®, NXT™ and Main

Event™, as well as WWE pay-per-view events including WrestleMania® and SummerSlam®, in

one place on OSN Sports 2 HD.” The release further stated in pertinent part as follows:

       “OSN and WWE have a long standing relationship and we are very excited to be
       taking that to the next level,” said Andy Warkman, OSN’s VP of Sport &
       Production. “For the first time in the region, all core WWE programming will be
       available in one place, making OSN the home of WWE, reaching an audience
       across more than 20 countries. This deal furthers our commitment to bringing our
       customers the best content.”

       “WWE is very excited to be extending and expanding its deal with OSN in the
       Middle East,” said Carlo Nohra, General Manager of WWE Middle East. “OSN
       hosts some of the very best international entertainment and sports programming
       and is the perfect home for WWE programming. Together with OSN, we will
       continue to grow our TV, pay-per-view, live event and consumer products
       businesses across the Middle East.”

       30.    On February 15, 2015, WWE and OSN jointly issued a release stating they were

adding WWE Network to the five-year agreement as part of an expanded partnership.

       31.    In the years that followed, expansion into the MENA region became an increasingly

important part of WWE’s business plans and growth initiatives, as the Middle East grew to become

the Company’s second largest market by monetization. Key to this expansion was the Company’s

desire to deepen its relationship with the Saudi government, which it planned to leverage into

increased penetration and monetization of the entire MENA region.




                                              -9-
           Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 11 of 35



         32.    Towards this end, in March 2018, the Saudi Press Agency announced that WWE

and the Saudi General Sports Authority had signed a 10-year multi-platform partnership with

WWE to hold wrestling events in the country. Analysts estimated the partnership was worth about

$500 million to WWE. A press release issued by WWE and the Saudi General Sports Authority

described the deal as follows:

         The Saudi General Sports Authority in partnership with WWE will present the
         Greatest Royal Rumble event at the King Abdullah Sports City in Jeddah, Saudi
         Arabia on Friday, April 27. For the first time ever, the Royal Rumble match will
         feature 50 WWE Superstars. As part of this historic event, fans will see WWE
         Superstars John Cena™, Triple H™, Roman Reigns™, AJ Styles™, Braun
         Strowman™, The New Day™, Randy Orton™, Bray Wyatt™ and Shinsuke
         Nakamura™, among others.

                                          *      *       *

         Ticket and broadcast information will be available in the coming weeks. This event
         is part of a 10-year strategic multiplatform partnership in support of Vision 2030,
         Saudi Arabia’s social and economic reform program.

         “The Greatest Royal Rumble will be a spectacle of historic proportions,” said Vince
         McMahon, WWE Chairman & CEO. “Our partnership with the Saudi General
         Sports Authority reflects a long-term commitment to present WWE’s world-class
         entertainment to a global audience on a grander scale than ever before.”1

         33.    The first event held under the Saudi partnership was the Greatest Royal Rumble,

which took place on April 27, 2018 at the King Abdullah International Stadium in Jeddah, Saudi

Arabia. WWE hailed the event as the largest “outside the U.S. in the past 16 years” and a major

contributor to the Company’s “record” second quarter 2018 results. Speaking during an earnings

call with investors, Defendant Wilson stated that, “[a]s added proof of the compelling nature of

our content, last Friday, we held one of our largest events ever outside the United States, with a

sold-out crowd at the Greatest Royal Rumble event in Jeddah, Saudi Arabia.” She continued,




1
    Emphasis added throughout unless otherwise noted.

                                               - 10 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 12 of 35



stating that “[t]he April 27th event marked the successful beginning of a 10-year partnership with

the Kingdom of Saudi Arabia.”

        34.     Although WWE was criticized for holding the event without female wrestlers in

accord with Saudi government policies, female fans were allowed to attend if accompanied by a

male guardian. During the show, a WWE commercial was aired that included female wrestlers in

their ordinary regalia, inciting the Saudi General Sports Commission to issue an apology to Saudi

citizens for the “indecent material.” WWE also sought to tamp down allegations that the

partnership gave legitimacy and cover to an oppressive regime. For example, Paul Michael

Levesque (known by his stage name, “Triple H”), WWE’s Executive Vice President of Talent,

Live Events and Creative, responded to the criticism: “‘I understand that people are questioning

it, but you have to understand that every culture is different and just because you don’t agree with

a certain aspect of it, it doesn’t mean it’s not a relevant culture. . . . You can’t dictate to a country

or a religion about how they handle things but, having said that, WWE is at the forefront of a

women’s evolution in the world and what you can’t do is effect change anywhere by staying away

from it.’” He continued: “‘While, right now, women are not competing in the event, we have had

discussions about that and we believe and hope that, in the next few years they will be.’”

        35.     Despite the criticism, WWE continued to view business dealings with the Saudi

government as a lucrative entrance point into the MENA region and a key pillar of its business

plans. For example, in discussing the Company’s “record” second quarter 2018 results, Defendant

McMahon stated, “‘We’re pleased with our continued success in increasing the monetization of

WWE content globally.’” He claimed this “‘success is evidenced by . . . the development of a 10-

year strategic partnership with the Saudi General Sports Authority,’” which he listed as among the

Company’s most important international initiatives.




                                                 - 11 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 13 of 35



       36.     On October 2, 2018, the world was shocked to learn of the murder of journalist

Jamal Khashoggi, in which the Saudi government was implicated. It was rumored that the next

anticipated WWE live event scheduled to take place in Saudi Arabia, Crown Jewel, might be

cancelled. But the event went forward, with WWE stating on October 25, 2018, in connection

with its third quarter 2018 results, that, “[s]imilar to other U.S.-based companies who plan to

continue operations in Saudi Arabia, the Company has decided to uphold its contractual

obligations to the General Sports Authority.” However, the incident placed added strain on the

relationship between WWE and the Saudi government, which had begun to break down by at least

the start of 2019. The Saudis withheld millions of dollars in money owed to WWE under the

parties’ agreements and decided to prematurely pull WWE programming on OSN as the parties

entered a critical bargaining period, with the MENA media rights agreement coming up for

renewal during the year.

        Materially False and Misleading Statements Issued During the Class Period

       37.     The Class Period begins on February 7, 2019. On that date, WWE issued a press

release announcing its fourth quarter and fiscal 2018 (“4Q18” and “FY18”) financial results for

the period ended December 31, 2018 and providing fiscal year 2019 (“FY19”) financial guidance.

The release stated that during FY18, WWE had successfully “[p]roduced new, large-scale

international events (Greatest Royal Rumble, Crown Jewel and Super Show-Down) and

compelling content across platforms.” Discussing the Company’s then-present business metrics

and financial prospects, the release highlighted the Company’s monetization of international

markets, including Saudi Arabia. It stated in pertinent part as follows:

       “In 2018, WWE generated the highest level of revenue and earnings in the
       Company’s history by leveraging our brand strength to increase the monetization
       of our content worldwide,” stated Vince McMahon, Chairman and Chief Executive




                                               - 12 -
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 14 of 35



         Officer. “Our long-term growth strategy will continue to focus on content
         creation, digitization and international development.”

         George Barrios, WWE Co-President, added “We increased revenue by nearly $130
         million, and achieved a record level of Adjusted OIBDA and network subscribers.
         We expect to balance 2019 revenue growth with investment in strategic areas that
         extend the moat around our business, enabling us to continue our business
         transformation and maximize shareholder value.”2

         38.      The press release also stated that WWE expected to achieve “Adjusted OIBDA of

at least $200 million” for the year, stating in pertinent part:

         Financial Outlook 2019

         In 2019, WWE management expects the Company to achieve another year of
         record revenue of approximately $1.0 billion and, as previously communicated, is
         targeting Adjusted OIBDA of at least $200 million, which would also be an all-
         time record (up at least 12% from Adjusted OIBDA of $178.9 million in 2018).

         Management believes that increasing fan engagement over the next few years can
         enhance WWE’s brand value and strengthen the Company’s ability to optimize the
         value of its content over the long-term. Given the potential magnitude of this
         opportunity and its importance to long-term growth, the Company plans to
         continue to invest in content, digitization and international development.

                                           *       *       *

         Achieving the targeted range of full year results assumes substantial revenue, which
         supports Adjusted OIBDA of at least $100 million in the fourth quarter.

(Footnote omitted.)

         39.      During the earnings call to discuss WWE’s 4Q18 results, Defendant McMahon

stated in his prepared remarks: “Our international revenue surpassed $300 million for the first time

in history . . . [as] we performed large-scale record-breaking events, [including] Greatest Royal

Rumble . . . .”

         40.      Similarly, Defendant Barrios stated: “[I]n 2018, we effectively executed our

strategy, leveraged our brand to increase the monetization of our content worldwide and across



2
    “OIBDA” refers to operating income before depreciation and amortization.

                                                 - 13 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 15 of 35



multiple platforms . . . with international markets surpassing $300 million for the first time in our

history.” He also tied the $200 million adjusted OIBDA projection to the Company’s continued

success and efforts in the Middle East region. He stated in pertinent part:

       So if we’re moving revenue at a faster clip than we anticipate, we may put some
       additional investments in the fourth quarter but all geared towards hitting that $200
       million in OIBDA for the year. And as we talked about in the prepared remarks, it
       really is on those areas of continuing to drive content, especially the localization
       of our current content and potentially local content in some of our key
       international markets. We just think that’s a big addition to the flywheel that
       we’ve built. We’ll continue to invest in digital products and digitization kind of writ
       large, the network being kind of one of the largest manifestations of that. And we’ll
       continue to put more people, more kind of functional roles in our key markets, in
       India, in the Middle East, in China, in Latin America. So that’s what we’re going
       to do. As we said again in the prepared remarks, we think there’s a long tail for us
       in the monetization of content, both in the U.S. and outside the U .S. and we think
       the opportunity is one we want to make sure we take advantage of. In terms of
       the rights renewal process outside the U.S., obviously, there’s a lot of key markets
       that we’re still working on, U.K., India, China, Latin America, the Middle East.
       We’ll announce those as the deals get done or shortly thereafter.

       41.     On February 7, 2019, WWE also filed its FY18 Annual Report on Form 10-K with

the SEC (“FY18 10-K”), which was signed by Defendants McMahon, Barrios and Wilson.

Defendants McMahon and Barrios also certified the accuracy of the report pursuant to the Sarbanes

Oxley Act of 2002. The FY18 10-K emphasized the continuing importance of the Company’s

Saudi business dealings, stating in pertinent part as follows:

       Customers

       Our customers include content distributors of our media content through their
       networks and platforms, fans who purchase tickets to our live events, purchase our
       merchandise at venues or online through our eCommerce platforms and subscribers
       to WWE Network, advertisers and sponsors, consumer product licensees, and film
       distributors/buyers. As noted elsewhere, we have several important partners,
       including NBCU who carries the domestic television distribution of Raw and, until
       October 2019, SmackDown Live, the Fox Network which beginning October 2019
       will begin distributing SmackDown Live, and the General Sports Authority of the
       Kingdom of Saudi Arabia who, among other things, hosts our live events in the
       Middle East.




                                               - 14 -
           Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 16 of 35



       42.     In addition, the FY18 10-K emphasized the importance of the Saudi relationship,

stating that, “[i]n 2018, WWE embarked on an important long-term partnership with the General

Sports Authority of the Kingdom of Saudi Arabia for, among other things, a series of live events

in that region.” It also stated that WWE had “an important partnership with the General Sports

Authority of the Kingdom of Saudi Arabia” that was then “expected to continue to constitute a

significant percentage of [WWE’s] revenues.”

       43.     Also on February 7, 2019, WWE issued a press release “announc[ing] that the

Company’s Board of Directors ha[d] authorized a stock repurchase program of up to $500 million

of the Company’s common stock.” The release quoted Defendant Barrios (who would ultimately

sell over $3.3 million worth of his WWE stock that same month) as stating in pertinent part as

follows:

       “The authorization of a stock repurchase program underscores our commitment to
       the Company’s shareholders. The decision is supported by WWE’s strong
       financial performance and demonstrates our confidence in the Company’s
       future. We believe we can continue to invest for future growth, maintain financial
       flexibility and return excess capital to shareholders, all of which should keep us on
       the path toward building long-term value.”

       44.     On February 26, 2019, Defendant Barrios presented to investors at the Morgan

Stanley Technology, Media & Telecom Conference. He stated that the negotiations on the MENA

distribution rights deal were “ongoing,” with a target to “get that locked down by the middle of

the year.” He also stated that the “Middle East is now #2 in 2018 after the U.S.” in terms of gross

monetization and “important for us strategically because our distribution partners for the core

content is a key part of the value creation for the business, important for us financially.”

       45.     The statements referenced in ¶¶ 37-44 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business and operations. Specifically, Defendants made false and/or



                                                - 15 -
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 17 of 35



misleading statements and/or failed to disclose that: (i) WWE was experiencing rising tension with

the Saudi government and a breakdown in negotiations over a renewed broadcasting distribution

deal; (ii) the Saudi government and its affiliates had failed to make millions of dollars in payments

owed to WWE pursuant to existing contractual commitments between the parties; (iii) OSN had

terminated the broadcast of WWE programming in the first quarter of 2019 despite a contractual

obligation to continue such broadcasts, which cancellation was symptomatic of a deterioration in

the business relationship between the parties; (iv) OSN had rebuffed efforts to renew a distribution

rights agreement on terms acceptable to WWE, and such renewal was unlikely to occur in 2019,

if ever; (v) WWE did not have the ability to expand its operations in the Middle East or within

Saudi Arabia as had been represented to investors; and (vi) as a result of the foregoing, Defendants’

public statements were materially false and misleading at all relevant times.

                                  The Truth Begins to Emerge

          46.   On April 25, 2019, WWE reported disappointing first quarter 2019 (“1Q19”)

financial results, revealing that revenues had fallen year over year on notable declines in the live

events and consumer products segments. In addition, WWE announced lower than expected

guidance for its second quarter of 2019 (“2Q19”), but maintained full-year guidance of “at least

$200 million” in adjusted OIBDA. The Company also revealed a $24 million uptick in accounts

receivables, but claimed that this reflected the ordinary timing of different events. WWE blamed

the absence of certain “Super Stars” for the poor performance, but several analysts tied the

disappointing results and guidance to potential delays in scheduling a live Saudi event.

          47.   On this news, WWE’s stock price fell $13.12 per share, or 13.12%, to close at

$85.38 per share on April 25, 2019, on unusually high volume of more than 10 million shares

traded.    However, by continuing to conceal the true status of the deterioration in WWE’s




                                               - 16 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 18 of 35



relationship with the Saudis and reaffirming the Company’s fiscal 2019 (“FY19”) financial

guidance, Defendants maintained the artificial inflation in the price of WWE securities.

       48.     In addition, Defendants continued to provide false and misleading statements to the

market. For example, although the 1Q19 press release stated that 2Q19 OIBDA would be reduced

due to “the timing of strategic investments,” it failed to disclose the breakdown of the critical Saudi

relationship that had occurred behind the scenes and that threatened the Company’s business and

prospects. The press release stated in pertinent part as follows:

       Second Quarter 2019 Business Outlook

       For the second quarter 2019, the Company estimates Adjusted OIBDA of $19
       million to $24 million. This range of results represents a year-over-year decline in
       Adjusted OIBDA driven by increases in fixed costs, including the timing of
       strategic investments.

       Financial Outlook 2019

       In 2019, WWE management is targeting another year of record revenue of
       approximately $1.0 billion and, as previously communicated, Adjusted OIBDA
       of at least $200 million, which would also be an all-time record (up at least 12%
       from Adjusted OIBDA of $178.9 million in 2018).

       Achieving the targeted range of full year results assumes substantial revenue,
       which supports Adjusted OIBDA of at least $100 million in the fourth quarter.

(Footnote omitted.)

       49.     On July 25, 2019, WWE reported its financial results for 2Q19, ended June 30,

2019. The release stated that, “[d]uring the quarter, WWE continued to demonstrate success in

staging large-scale, action packed events for its fans, including . . . Super ShowDown in Jeddah,

Saudi Arabia.” The Super ShowDown event had occurred on June 7, 2019, and the release touted

the event as a major driver of WWE’s results and portrayed the Company’s successful operations

in Saudi Arabia as a pillar of its FY19 financial guidance. The press release stated in pertinent

part as follows:




                                                - 17 -
         Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 19 of 35



       George Barrios, Co-President, added “In the quarter, our earnings exceeded
       guidance, however we anticipate a portion of this to reverse and we continue to
       target full-year Adjusted OIBDA of at least $200 million. The guidance
       presupposes the staging of a second large scale international event and the
       completion of a media rights deal in the MENA region. As we optimize near-term
       results, we will continue to focus on content creation, localization and digitization,
       including the evolution of our direct-to-consumer network, to drive long-term
       growth.”

       Second-Quarter Consolidated Results

                                         *       *       *

       Adjusted OIBDA (which excludes stock compensation) was $34.6 million as
       compared to $43.5 million and the Company’s Adjusted OIBDA margin was 13%
       as compared to 15% in the prior year quarter, respectively. The current period
       results exceeded guidance primarily due to enhanced revenue recognized in
       conjunction with the Company’s recent event in Saudi Arabia, which is expected
       to reverse in connection with an anticipated fourth quarter event in that country.

                                         *       *       *

       Cash flows used in operating activities were $7.6 million as compared to $74.2
       million of cash generated in the prior year quarter driven by unfavorable changes
       in working capital, which was primarily related to the timing of the Saudi event
       in June as the prior year event was held in April, as well as lower operating
       performance.

       50.     The release also stated that WWE had reached non-binding “agreements in

principle with the Saudi General Sports Authority on the broad terms” for a second large scale live

event and a media rights deal for the MENA region. It stated in pertinent part:

       Financial Outlook 2019

       The Company reiterated its full year guidance, which targets revenue of
       approximately $1 billion and Adjusted OIBDA of at least $200 million. This
       guidance assumes continued improvement in WWE’s engagement metrics, a
       second large scale event in the MENA region, and the completion of a media
       rights deal in the MENA region. The Company believes it has agreements in
       principle with the Saudi General Sports Authority on the broad terms for the
       latter two items; however, this understanding is nonbinding. It is possible that either
       or both of these business developments do not occur on expected terms and/or that
       engagement does not improve as assumed. The Company has evaluated these
       potential outcomes and currently believes that the most likely downside to its




                                               - 18 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 20 of 35



       Adjusted OIBDA would be approximately $10 million to $20 million below its
       current outlook.

       The Company’s full year guidance reflects strong fourth quarter results with
       substantial revenue growth from both the Company’s new content distribution
       agreements in the U.S., which become effective in that period, and the
       aforementioned media rights deal in the MENA region.

(Footnote omitted.)

       51.     That same day, Defendants held an earnings call to discuss WWE’s 2Q19 results

in which Defendants McMahon, Wilson, and Barrios participated. During his prepared remarks,

Defendant McMahon stated: “Obviously, there’s India and MENA to do, and we are going to be

close to announcing those deals very soon.”

       52.     Similarly, Defendant Barrios stated that, “[d]uring the quarter, we achieved

adjusted OIBDA of $34.6 million, which exceeded our guidance, primarily due to enhanced

revenue recognized in conjunction with our recent event in Saudi Arabia. That enhanced revenue

is expected to reverse in connection with an anticipated fourth quarter event in that country.”

       53.     During her prepared remarks, Defendant Wilson stated: “During the quarter, we

continue[d] to successfully stage large-scale events for our fans, including . . . Super ShowDown

in Jeddah, Saudi Arabia.”

       54.     Later in the call, Defendant Barrios provided more color on the Company’s

guidance and the positive impact of the Saudi relationship, stating in pertinent part as follows:

       For the full year, we continue to target record revenue of approximately $1 billion
       and adjusted OIBDA of at least $200 million. This guidance assumes continued
       improvement in our engagement metrics, a second large-scale event in the MENA
       region and the completion of a media rights deal in the MENA region. We believe
       we have agreements in principles with the Saudi – in principle with the Saudi
       General Sports Authority on the broad terms for the latter 2 items. However, this
       understanding is nonbinding. It is possible that either or both of these business
       developments do not occur on expected terms and/or the engagement does not
       improve as assumed. We valuated these potential outcomes and currently believe
       that [the] most likely downside to our adjusted OIBDA would be approximately
       $10 million to $20 million below our current outlook. Our full year guidance


                                               - 19 -
           Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 21 of 35



         reflects strong fourth quarter results, substantial revenue growth from both our
         new content distribution agreements in the U.S. which become effective in that
         period, and the aforementioned media rights deal in the MENA region.

         55.    The statements referenced in ¶¶ 49-54 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business and operations. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (i) WWE’s relationship with the Saudi

government had continued to deteriorate; (ii) the Saudi government and its affiliates had failed to

make millions of dollars in payments owed to WWE pursuant to existing contractual commitments

between the parties, including at least $60 million owed in connection with the June 2019 Super

ShowDown event; (iii) OSN had refused to restart the broadcast of WWE programming despite a

contractual obligation to continue such broadcasts, which refusal was symptomatic of a

deterioration in the business relationship between the parties; (iv) OSN had rebuffed efforts to

renew a distribution rights agreement on terms acceptable to WWE and such renewal was unlikely

to occur in 2019, if ever; (v) WWE did not have the ability to expand its operations in the Middle

East or within Saudi Arabia as had been represented to investors; and (vi) as a result of the

foregoing, Defendants’ public statements were materially false and misleading at all relevant

times.

         56.    On October 31, 2019, WWE issued a press release providing the Company’s third

quarter 2019 (“3Q19”) financial results. The press release stated that the Company’s revenues and

operating income had continued to decline year over year to $186.3 million and $6.4 million,

respectively. The Company also announced that it was lowering its FY19 adjusted OIBDA

guidance to a range of $180 million to $190 million due in large part to WWE’s failure to complete

a MENA distribution agreement with the Saudis. On a conference call to discuss the results,




                                              - 20 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 22 of 35



Defendant Barrios stated that “no assurances” could be given that the deal would ever be

completed.

       57.     That same day, WWE held the Crown Jewel live event in Riyadh, Saudi Arabia.

After the event ended, shocking news reports surfaced claiming that the Saudi government was

effectively holding a number of WWE wrestlers “hostage” in retaliation for Defendant

McMahon’s decision to delay a live broadcast of Crown Jewel until the Saudis made tens of

millions of dollars in past due payments. Estimates for the amount outstanding ranged from $60

million to as much as $500 million. Several wrestlers detailed their experience during the ordeal

on social media platforms.

       58.     Reports based on discussions with Company insiders claimed that this blowup was

just the latest iteration of a long-standing Saudi pattern and practice of failing to make necessary

payments. For example, professional wrestling journalist Brad Shepard stated that he had spoken

to a source within WWE who had stated “that every show [the Saudis] come up short on money

owed by about a couple of million, and they provide the excuse of it being a ‘departmental issue’

and they promise to send the money within a short time frame later – but never do.” He continued:

“So, there’s a belief within WWE that they are either getting screwed on the deal with Saudi Arabia

or something else is going on – which I won’t speculate. I once again asked if women’s wrestling

had anything to do with this and was once again told yes, partly.”

       59.     As reported by The Wall Street Journal that evening, Benchmark analyst Mike

Hickey stated that “by lowering its outlook now rather than missing fourth-quarter expectations,

the company is signaling that it doesn’t have a lot of confidence a deal will get done.”




                                               - 21 -
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 23 of 35



          60.    On this news, WWE’s stock price fell $10.40 per share, or 15.65%, to close at

$56.04 per share on October 31, 2019, on unusually high volume of more than 7.5 million shares

traded.

          61.    On January 30, 2020, WWE announced that two of its most senior and longest

serving executives, Defendants Barrios and Wilson, had abruptly left the Company. Analysts and

market commentators reacted with shock at the sudden loss of two key figures who had long been

part of the public face of the Company. For example, Forbes described the departures as a

“bloodbath” that had caused “[p]anic and uncertainty” throughout WWE’s corporate offices.

          62.    On this news, WWE’s stock price fell $13.42 per share, or 21.54%, to close at

$48.88 per share on January 31, 2020, on unusually high volume of more than 19.4 million shares

traded.

          63.    Then, just a few days later, on February 6, 2020, WWE again announced

disappointing financial results and guidance. The earnings release issued by the Company

revealed that consumer engagement metrics had continued to deteriorate in the fourth quarter, and

that the Company had achieved just $180 million in adjusted OBIDA for the year due to the failure

to complete the MENA distribution agreement with the Saudis. On an earnings call to discuss the

results, WWE’s CFO, Frank Riddick, confirmed that the Company’s 2020 financial guidance did

not include any revenues related to a prospective MENA deal.

          64.    On this news, WWE’s stock price fell another $4.50 per share, or 9.18%, to close

at $44.50 per share on February 6, 2020, on unusually high volume of more than 15.5 million

shares traded.




                                               - 22 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 24 of 35



       65.     As a result of Defendants’ wrongful acts and omissions, Plaintiff and the Class

purchased WWE securities at artificially inflated prices, suffering significant losses, and were

damaged thereby.

                         ADDITIONAL SCIENTER ALLEGATIONS

       66.     As alleged herein, WWE and the Individual Defendants acted with scienter in that

they: (i) knew that the public documents and statements issued or disseminated in the name of the

Company were materially false and misleading; (ii) knew that such statements or documents would

be issued or disseminated to the investing public; and (iii) knowingly and substantially participated

or acquiesced in the issuance or dissemination of such statements or documents as primary

violations of the federal securities laws. As set forth herein in detail, these Defendants, by virtue

of their receipt of information reflecting the true facts regarding WWE, their control over, and/or

receipt and/or modification of WWE’s allegedly materially misleading statements and/or their

associations with the Company that made them privy to confidential proprietary information

concerning WWE, participated in the fraudulent scheme alleged herein.                The Individual

Defendants personally oversaw the Company’s negotiations with the Saudis and held themselves

out to investors as the Company representatives most familiar with the relationship. In particular,

Defendant McMahon was personally involved as the relationship deteriorated, giving the ultimate

order to cut the live broadcast feed for the 2019 Crown Jewel event until the Saudis fulfilled their

payment obligations for past events.

       67.     The Individual Defendants also had the motive and opportunity to commit fraud.

With the price of WWE securities artificially inflated on their false but positive statements, several

of WWE’s senior executives cashed in, selling millions of dollars of their personally held shares

of Company stock at fraud-inflated prices as follows:




                                                - 23 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 25 of 35




                        LOSS CAUSATION AND ECONOMIC LOSS

       68.     During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the price of WWE securities

and operated as a fraud or deceit on purchasers of WWE securities. As detailed above, when the

truth about WWE’s misconduct was revealed, the value of WWE securities declined precipitously

as the prior artificial inflation no longer propped up the stock’s prices. The declines in the price

of WWE securities were the direct result of the nature and extent of Defendants’ fraud finally

being revealed to investors and the market. The timing and magnitude of the share price declines

negate any inference that the losses suffered by Plaintiff and other members of the Class were

caused by changed market conditions, macroeconomic or industry factors, or Company-specific

facts unrelated to Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by

Plaintiff and other Class members was a direct result of Defendants’ fraudulent scheme to

artificially inflate the price of WWE securities and the subsequent significant decline in the value




                                               - 24 -
            Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 26 of 35



of WWE securities when Defendants’ prior misrepresentations and other fraudulent conduct were

revealed.

       69.      At all relevant times, Defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by Plaintiff and

other Class members. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of WWE’s business, operations and financial results as

alleged herein. Throughout the Class Period, Defendants issued materially false and misleading

statements and omitted material facts necessary to make Defendants’ statements not false or

misleading, causing the price of WWE securities to be artificially inflated. Plaintiff and other

Class members purchased WWE securities at those artificially inflated prices, causing them to

suffer damages as complained of herein.

                     APPLICABILITY OF PRESUMPTION OF RELIANCE

       70.      Plaintiff and the Class are entitled to a presumption of reliance under Affiliated Ute

Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein against

Defendants are predicated upon omissions of material fact for which there was a duty to disclose.

       71.      Plaintiff and the Class are also entitled to a presumption of reliance pursuant to

Basic Inc. v. Levinson, 485 U.S. 224 (1988), and the fraud-on-the-market doctrine because the

market for WWE securities was an efficient market at all relevant times by virtue of the following

factors, among others:

                a)       WWE common stock met the requirements for listing and was listed and

actively traded on NYSE, a highly efficient market;

                b)       WWE regularly communicated with public investors via established market

communication mechanisms, including the regular dissemination of press releases on national




                                                - 25 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 27 of 35



circuits of major newswire services and other wide-ranging public disclosures, such as

communications with the financial press and other similar reporting services; and

               c)      WWE was followed by a number of securities analysts employed by major

brokerage firms who wrote reports that were distributed to the sales force and certain customers

of their respective brokerage firms. These reports were publicly available and entered the public

marketplace.

       72.     As a result of the foregoing, the market for WWE securities promptly incorporated

current information regarding the Company from publicly available sources and reflected such

information in the price of the stock. Under these circumstances, all those who transacted in WWE

securities during the Class Period suffered similar injury through their transactions in the stock at

artificially inflated prices and a presumption of reliance applies.

       73.     Without knowledge of the misrepresented or omitted material facts, Plaintiff and

other Class members purchased WWE securities between the time Defendants misrepresented and

failed to disclose material facts and the time the true facts were disclosed. Accordingly, Plaintiff

and other Class members relied, and are entitled to have relied, upon the integrity of the market

prices for WWE stock, and are entitled to a presumption of reliance on Defendants’ materially

false and misleading statements and omissions during the Class Period.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       74.     Plaintiff brings this action on behalf of all purchasers of WWE securities during the

Class Period who were damaged thereby (the “Class”). Excluded from the Class are Defendants

and their immediate families, the officers and directors of the Company and their immediate

families, their legal representatives, heirs, successors or assigns, and any entity in which any of

the Defendants have or had a controlling interest.




                                                - 26 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 28 of 35



        75.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, WWE Class A common stock was actively traded on

the NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can

only be ascertained through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class, located geographically throughout the country.

Joinder would be highly impracticable. Record owners and other members of the Class may be

identified from records maintained by WWE or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        76.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of the

federal securities laws complained of herein.

        77.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        78.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  a)     whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  b)     whether Defendants acted knowingly or with deliberate recklessness in

issuing false and misleading statements;




                                                  - 27 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 29 of 35



                c)     whether the price of WWE securities during the Class Period was artificially

inflated because of Defendants’ conduct complained of herein; and

                d)     whether the members of the Class have sustained damages and, if so, the

proper measure of damages.

        79.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                                             COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        80.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        81.     During the Class Period, Defendants disseminated or approved the false or

misleading statements specified above, which they knew or recklessly disregarded were

misleading in that they contained misrepresentations and failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

        82.     Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they:

                a)     employed devices, schemes, and artifices to defraud;

                b)     made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; or



                                                - 28 -
          Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 30 of 35



                c)     engaged in acts, practices, and a course of business that operated as a fraud

or deceit upon Plaintiff and others similarly situated in connection with their purchases of WWE

securities during the Class Period.

        83.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for WWE securities. Plaintiff and the Class would

not have purchased WWE securities at the prices they paid, or at all, if they had been aware that

the market prices had been artificially and falsely inflated by Defendants’ misleading statements.

        84.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their purchases of WWE

securities during the Class Period.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

        85.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        86.     During the Class Period, Defendants acted as controlling persons of WWE within

the meaning of §20(a) of the Exchange Act. By virtue of their positions and their power to control

public statements about WWE, the Individual Defendants had the power and ability to control the

actions of WWE and its employees. WWE controlled the Individual Defendants and its other

officers and employees. By reason of such conduct, Defendants are liable pursuant to §20(a) of

the Exchange Act.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment as follows:




                                                - 29 -
               Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 31 of 35



          A.       Determining that this action is a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as Class representative under Rule 23 of the Federal Rules of Civil

Procedure and Plaintiff’s counsel as Lead Counsel;

          B.       Awarding Plaintiff and the members of the Class damages and interest;

          C.       Awarding Plaintiff’s reasonable costs, including attorneys’ fees; and

          D.       Awarding such equitable/injunctive or other relief as the Court may deem just and

proper.

                                  DEMAND FOR TRIAL BY JURY

          Plaintiff demands a trial by jury.

DATED: March 12, 2020

                                                           Respectfully submitted,

                                                           POMERANTZ LLP

                                                           /s/ Jeremy A. Lieberman
                                                           Jeremy A. Lieberman
                                                           J. Alexander Hood II
                                                           600 Third Avenue, 20th Floor
                                                           New York, New York 10016
                                                           Telephone: (212) 661-1100
                                                           jalieberman@pomlaw.com
                                                           ahood@pomlaw.com

                                                           POMERANTZ LLP
                                                           Patrick V. Dahlstrom
                                                           10 South La Salle Street, Suite 3505
                                                           Chicago, Illinois 60603
                                                           Telephone: (312) 377-1181
                                                           Facsimile: (312) 377-1184
                                                           pdahlstrom@pomlaw.com

                                                           BRONSTEIN, GEWIRTZ
                                                           & GROSSMAN, LLC
                                                           Peretz Bronstein
                                                           60 East 42nd Street, Suite 4600
                                                           New York, NY 10165
                                                           Telephone: (212) 697-6484


                                                  - 30 -
Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 32 of 35



                                     Facsimile: (212) 697-7296
                                     peretz@bgandg.com

                                     Attorneys for Plaintiff




                            - 31 -
                         Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 33 of 35                        3/9/20, 2:43 PM




  Submission Date
  2020-03-09 14:25:58



  CERTIFICATION PURSUANT TO FEDERAL
  SECURITIES LAWS

  1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or
  Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
  Litigation Reform Act of 1995.

  2. I have reviewed a Complaint against World Wrestling Entertainment, Inc. (“WWE” or the “Company”) and
  authorize the filing of a comparable complaint on my behalf.

  3. I did not purchase or acquire WWE securities at the direction of plaintiffs counsel, or in order to participate in
  any private action arising under the Securities Act or Exchange Act.

  4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired
  WWE securities during the class period, including providing testimony at deposition and trial, if necessary. I
  understand that the Court has the authority to select the most adequate lead plaintiff in this action.

  5. To the best of my current knowledge, the attached sheet lists all of my transactions in WWE securities during
  the Class Period as specified in the Complaint.

  6. During the three-year period preceding the date on which this Certification is signed, I have not sought to
  serve as a representative party on behalf of a class under the federal securities laws.

  7.    I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in
  the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly
  relating to the representation of the class as ordered or approved by the Court.

  8.   I declare under penalty of perjury that the foregoing is true and correct.




  Name

  Print Name
  Paul Szaniawski

  Signature




https://www.jotform.com/submissions/200684284698165
                         Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 34 of 35           3/9/20, 2:43 PM




  Full Name
  Paul Szaniawski

(redacted)




  Acquisitions

  Configurable list (if none enter none)

       Date Acquired                      Number of Shares Acquired      Price per Share Acquired

             1-31-2020                                 100                       48.393

             2-6-2020                                  100                       42.0701




  Sales

  Configurable list (if none enter none)

         Date Sold                         Number of Shares Sold          Price per Share Sold
         3-5-2020                                     100                         44.81


https://www.jotform.com/submissions/200684284698165
        Case 1:20-cv-02223-UA Document 1 Filed 03/12/20 Page 35 of 35



World Wrestling Entertainment, Inc. (WWE)                                Szaniawski, Paul

                                   List of Purchases and Sales

                          Purchase                Number of             Price Per
       Date                or Sale                Shares/Unit          Share/Unit

          1/31/2020              Purchase                        100            $48.3930
